DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11, 14-17, and 21 are pending.
Claims 12, 13, and 18-20 are cancelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schraut et al. (US 2014/0277417, hereinafter “Schraut”).
Regarding Claim 1, Schraut discloses a replacement heart valve implant (Figure 2, 100) comprising a tubular anchor member (102) actuatable between a delivery configuration and a deployed configuration, the tubular anchor member including an inflow end (bottom of Figure 3c), an outflow end (top of Figure 3c), and a plurality of anchor member intersection points (as seen in Figure 3c where struts of 102 intersect one another), and defining a longitudinal axis 
Regarding Claim 2, Schraut discloses the replacement heart valve implant of claim 1, and further discloses a plurality of lashings (W1, W2, and W3) securing the seal member to the tubular anchor member at some of the anchor member intersection points (Figure 4A and 4B).
Regarding Claim 3, Schraut discloses the replacement heart valve implant of claim 1, and further discloses a plurality of stitches (W1, W2, W3, W1’, W2’, and W3’ as seen in Figures 4A and 4B, where stitches are part of lashings) securing the plurality of valve leaflets to the seal member.
Regarding Claim 4, Schraut discloses the replacement heart valve implant of claim 1, and further discloses the seal member including a fabric strip (Figure 6A, 620 as described in [0071]) fixedly attached to a polymeric seal element adjacent the inflow end of the tubular anchor member.

Regarding Claim 6, Schraut discloses the replacement heart valve implant of claim 4, and further discloses the polymeric seal element is disposed radially outward of an outside surface of the tubular anchor member (as seen in Figures 5G).
Regarding Claim 7, Schraut discloses the replacement heart valve implant of claim 4, and further discloses a free end (Figure 7F, 769A and 769B are free ends) of the fabric strip folds back on itself adjacent the inflow end of the tubular anchor member to form a radially inner layer and a radially outer layer, the radially inner layer including the free end (described in [0079]).
Regarding Claim 8, Schraut discloses the replacement heart valve implant of claim 7, and further discloses a plurality of lashings (Figure 3C, S1 and S2) to secure the seal member (300) to the tubular anchor member (102) at some of the anchor member intersection points, each of the plurality of lashings including a securing element (116) disposed between the radially inner layer and the radially outer layer.
Regarding Claims 9, 10, and 11, Schraut discloses the replacement heart valve implant of claim 8, and further discloses the securing element is a knot, an adhesive, or a portion of the lashing melted to itself to form a co-mingled bead of material (securing element suture is disclosed as “adhesive or any other suitable means” in [0056]). 
Allowable Subject Matter
Claims 14-17 and 21 are allowed.
Response to Arguments
Applicant's arguments filed May 1, 2020 have been fully considered but they are not persuasive.
In response to the applicant’s argument that Schraut fails to teach “wherein the end surface of each of the plurality of leaflets abuts the inner-facing surface of the seal member at a location upstream of the inflow end of the tubular anchor member” the examiner respectfully disagrees. As the sealing member (450) is attached at the inflow end (near 414b) it abuts the leaflets (420) longitudinally downstream as is seen in Figure 5G.  Please note:  the Figures for 4A and 4B are seen with the sealing member and leaflets in cross section as to demonstrate the coupling and suture relationships and therefore a flow direction cannot be assigned to these Figures.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/Examiner, Art Unit 3774  


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774